DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 9/11/2020.
Claims 1-4 are currently pending.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayama (US 2020/003950)

As to claim 1 Tayama discloses a vehicular pedal device (22) for controlling a vehicular pedal including at least one of an accelerator pedal (7) and a brake pedal (5) provided in a vehicle having an automatic speed control function (32), the vehicular
pedal device comprising:
a stroke characteristic control unit (26) that controls a stroke characteristic of the vehicular pedal with respect to a pedaling force of a driver;
wherein the stroke characteristic control unit changes the stroke characteristic of the vehicular pedal to a stepped stroke characteristic when the vehicle is under automatic speed control, and the stepped stroke characteristic is a stroke characteristic having a stepping force step corresponding to an override stroke position at which override of the automatic speed control is started by operation of the vehicular pedal by the driver. (see the prior art claim 1)


As to claim 3 Tayama discloses the vehicular pedal device according to claim 1, further comprising: an elastic member (58) configured to apply a reference reaction force to the vehicular pedal (51) with respect to the stepping force of the driver, and a reaction force applying actuator (54) that applies an additional reaction force to the vehicular pedal ; wherein the stroke characteristic control unit (26) changes the stroke characteristic of the vehicular pedal to the stepped stroke characteristic by controlling the additional reaction force by the reaction force applying actuator.


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the reaction force adjusted according to the deceleration of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Acceleration petal force control is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747